DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
JUN 8, 1989

Joan K. Todd, DATE:
Petitioner,
7 Ve Docket No. C-63

DECISION CR 29
The Inspector General. CIS

DECISION AND ORDER

Joan K. Todd, the Petitioner, requested a hearing to
contest the Inspector General's (I.G.'s) determination to
exclude her from participation in Medicare and to direct
that she be excluded from participation in State health
care programs (e.g., Medicaid), for a period of five
years.1/ This Decision and Order resolves this case on
the basis of written briefs and a stipulated record.2/ I
find no merit in the numerous arguments raised by the
Petitioner and I hereby deny the Petitioner's motion to

1/ For the sake of brevity, I hereafter refer only to
Medicaid as constituting "State health care programs"
under section 1128 of the Social Security Act.

2/ Ina preliminary ruling, I granted the Petitioner's
request to consolidate her hearing, docketed as No. C-63,
with the hearing for Petitioner Charles W. Wheeler,
Docket No. C-61. The Petitioner is the mother of
Petitioner Wheeler, and the circumstances underlying
their convictions, and the I.G.'s action to exclude them
were essentially identical. The I.G. had no objection to
the consolidation. See December 9, 1988 Prehearing Order
and Notice of Hearing Schedule.

As I indicated in my December 9, 1988 Ruling, a separate
Decision and Order is being rendered simultaneously in
Petitioner Wheeler's case.
dismiss. I conclude that the I.G. was required under
federal law to exclude the Petitioner from Medicare, and
to direct her exclusion from Medicaid, for five years.

APPLICABLE STATUTES AND REGULATIONS
I. The Federal Statute.

This case is governed by section 1128 of the Social
Security Act (Act), codified at 42 U.S.C. 1320a-7 (West
U.S.C.A. Supp., 1988). Section 1128(a) of the Act,
headed "Mandatory Exclusion," provides for the exclusion
from Medicare, and a directive to the State to exclude
from State health care programs, any individual who is
"convicted of a criminal offense related to the delivery
of an item or service" under the Medicare or Medicaid
programs. Section 1128(c)(3)(B) provides that the period
of such exclusion shall be for a minimum of five years.3/

The term "convicted" is defined in section 1128(i) to
include "when a judgment of conviction has been entered
against the physician or individual by a Federal, State,
or local court," or when a plea of guilty or nolo
contendere has been "accepted by a Federal, State, or
local court." (Emphasis added.)

While section 1128(a) of the Act provides for a minimum
five-year mandatory exclusion for (1) convictions of
program-related crimes and (2) convictions relating to
patient abuse, section 1128(b) of the Act provides for
the permissive exclusion of "individuals and other
entities" for twelve types of other convictions,
infractions, or undesirable behavior, such as convictions
relating to fraud, license revocation, or failure to
supply payment information. The Act does not prescribe a
minimum period of exclusion in the case of a permissive
exclusion,

II. The Federal Regulations.

The governing federal regulations (Regulations) are found
in 42 C.F.R. Parts 498, 1001, and 1002 (1987). Part 498
governs the procedural aspects of this exclusion and
Parts 1001 and 1002 govern the substantive aspects.

In accordance with section 498.5(i), a practitioner,

3/ This version of section 1128 of the Act was enacted
in August 1987. Before August 1987, the Act did not
prescribe a minimum period of exclusion.
provider, or supplier who has been excluded from program
coverage is “entitled to a hearing before an ALJ
(Administrative Law Judge)." Pursuant to section
1001.128, an individual who has been excluded from
participation has a right to request a hearing before an
ALJ on the issues of whether: (1) he or she was, in fact,
convicted; (2) the conviction was related to the delivery
of an item or service under Medicare or Medicaid; and (3)
the length of the exclusion is reasonable.

Section 1001.123(a) requires the I.G. to send written
notice of his determination to exclude an individual or
entity when he has "conclusive information" that the
individual or entity has been convicted of a crime
related to the delivery of an item or service under
Medicare or Medicaid.

BACKGROUND

By letter dated October 6, 1988, the I.G. notified the
Petitioner that, as a result of her conviction of a
criminal offense related to the delivery of an item or
service under Medicaid, she would be excluded from
participation in Medicare and Medicaid for a mandatory
five year period, commencing 20 days from the date of the
Notice.4/ The I.G.'s basis for the exclusion here was
the Petitioner's guilty plea and her conviction in the
Circuit Court of Fayette County, West Virginia, of a
criminal offense related to the delivery of an item or
service under Medicaid.5/

On October 18, 1988, the Petitioner and Petitioner
Wheeler timely filed a joint request for hearing on the
I.G.'s determination. I held a prehearing telephone
conference call on December 7, 1988, at which T
determined that the issues raised by the Petitioner's
hearing request were primarily legal issues, which could

4/ Section 1001.123 of the Regulations provides that the
period of exclusion is to begin 15 days from the date on
the notice; however, the I.G. allowed 5 days for mailing
in this case.

5/ Petitioner Charles W. Wheeler received a letter dated
September 30, 1988 from the I.G., notifying him of his
mandatory five-year exclusion from Medicare and Medicaid
because of his guilty plea and conviction in the Circuit
Courts of Fayette and Mercer Counties, West Virginia of
criminal offenses related to the delivery of an item or
service under Medicaid.
be further developed by the parties in written briefing.
As reflected in the December 9, 1988 Prehearing Order and
Notice of Hearing Schedule, I stated that, if it was
determined later that an evidentiary hearing was needed,
I would contact the parties to schedule such a
proceeding.

EVIDENCE

The material facts in this case are stipulated to and
evidenced by State court documents pertaining to the
guilty pleas of the Petitioner and her son: the
indictments against the Petitioner Wheeler in Fayette
County and Mercer County (I.G. Exs. 1 and 3,
respectively); the indictment against Petitioner in
Fayette County (I.G. Ex. 2); the transcript of the
Petitioner's plea, along with Petitioner Wheeler's plea,
in Fayette County (P.Ex. A~1); and the signed plea
agreement of both Petitioners for the charges in both
counties. (P. Ex. A-2).6/ 7/ See also, Tape, containing
the parties' stipulation to the authenticity of all
exhibits.

The Petitioner acknowledges that she pleaded guilty in
State court to a misdemeanor of "falsifying accounts by
falsely certifying Medicaid cost reports" under State
law, under "an Alford plea arrangement," which the

6/ The citations to the record in this Decision and
Order are noted as follows:

Petitioner's Brief P. Br. (page)
Petitioner's Exhibit P. Ex. (number) / (page)
I.G.'s Brief I.G. Br. (page)

I.G.'s Exhibit I.G. Ex. (number) / (page)
Petitioner's Reply Brief P. Rep. Br. (page)

Tape of March 10, 1989 Tape

oral argument (by
telephone conference)

2/ The record does not contain the transcript of the
Petitioner Wheeler's plea or sentencing in the Mercer
County case.
Petitioner's counsel described as "equivalent to a nolo

contendere plea." P. Br.1. 8/
ISSUES 9/10/

1. Whether the Petitioner is subject to the minimum
mandatory five-year exclusion provision of section
1128(c) (3) (B) of the Act.

2. Whether the Petitioner was "convicted" of a criminal
offense within the meaning of sections 1128(a)(1) and (i)
of the Act.

3. Whether the Petitioner was convicted of a criminal
offense "related to the delivery of an item or service"
under the Medicaid program within the meaning of section
1128(a)(1) of the Act.

4. Whether the I.G. failed to comply with the federal
Administrative Procedure Act, by (1) not publishing
regulations to implement the distinction between the
mandatory and permissive exclusion authorities, and
(2) relying upon unpublished guidelines/directives in
implementing the Act.

8/ The record indicates that the Petitioner actually
Pleaded guilty to the lesser offense of "attempting to
commit the offense of falsifying accounts... ." P.Ex.
A-2.

9/ The Petitioner's brief was highly repetitive, and
contained numerous variations of the same issues outlined
here. Some arguments raised by the Petitioner are not
directly addressed in this Decision and Order because I
found them to be either cumulative or irrelevant under
the Act and Regulations.

10/ The issues and facts raised in this case are nearly
identical to those raised by the Petitioner in the case
of Arthur B. Stone, D.P.M., Petitioner, v. The Inspector
General, Docket No. C-52, decided by me on May 5, 1989.
Counsel for the Petitioner in this case was also the
Petitioner's counsel in Stone.
5. Whether the I.G. was prohibited by provisions of
federal law (regarding program operating
responsibilities) from excluding the Petitioner.

6. Whether there is a need for an evidentiary hearing in
this case.

FINDINGS OF FACT AND CONCLUSIONS OF LAW 11/

Having considered the entire record, the arguments and
submissions of the parties, and being fully advised
herein, I make the following Findings of Fact and
Conclusions of Law:

1. The Petitioner is a resident of the State of West
Virginia, and was an officer of incorporated nursing
homes in the State. I.G.Ex. 2.

2. On March 2, 1987, a bill of indictment was returned
in Fayette County, West Virginia against the Petitioner,
charging her with two counts of "falsifying accounts" in
submission of Medicaid cost reports to the State
Department of Welfare.12/ I.G.Ex. 2.

3. On December 15, 1987, the Petitioner entered into a
Plea Agreement whereby she agreed to plead guilty in
Fayette County, West Virginia to one count of “attempting
to commit the offense of falsifying documents," a
misdemeanor. P.EXx. A-2.

4. On February 16, 1988, the Fayette County Circuit
Court accepted the Petitioner's plea. P.EXx. A-1.

5. The Petitioner informed the Fayette County Circuit
Court that her guilty plea was taken pursuant to Kennedy
v. Frazier, 357 S.E.2a 43 (W.Va. 1987) and North Carolina
vs Alford, 400 U.S. 25 (1970). P.Ex. A-1/5.

6. At the time the Petitioner entered her guilty plea,
she was advised that the guilty plea would result ina
judgment of guilt. P.Ex. A=1/25.

11/ Any other part of this Decision and Order which is
obviously a finding of fact or conclusion of law is
incorporated herein,

12/ The West Virginia State Department of Welfare is now
the State Department of Human Services.
7. The offense to which the Petitioner pleaded guilty in
Fayette County, West Virginia, is a criminal offense
related to the delivery of an item or service under the
Medicaid program within the meaning of section 1128(a) (1)
of the Act.

8. The Petitioner's guilty plea was entered knowingly
and voluntarily. P.Ex.A-1/16, 20.

9. The Petitioner was convicted of a criminal offense
within the meaning of sections 1128(a)(1) and 1128(i) of
the Act.

10. The Petitioner was convicted of a criminal offense
“related to the delivery of an item or service" under
Medicaid, within the meaning of section 1128(a) (1) of the
Act.

11. In accordance with section 1128 of the Act, the
Petitioner was properly excluded from participation in
Medicare and Medicaid for a period of five years.

12. The I.G. did not violate the federal Administrative

Procedure Act, 5 U.S.C. 551 et seg., by not promulgating
regulations to distinguish the exclusion authorities in

section 1128(a)(1) and 1128(b)(1) of the Act.

13. The I.G. did not rely upon an “unpublished
guidance/directive" in classifying the Petitioner as
subject to the mandatory exclusion authority of section
1128(a)(1) of the Act.

14. The material and relevant facts in this case are not
contested.

15. The classification of the Petitioner's conviction of
a criminal offense as subject to the authority of section
1128(a)(1) is a legal issue.

16. There is no need for an evidentiary hearing in this
case.

17. The I.G. is not prohibited by federal law or
regulations from participation in the exclusion process.

18. The I.G. is entitled to summary disposition in this
proceeding.
DISCUSSION

Section 1128(a)(1) of the Act clearly requires the I.G.
to exclude individuals and entities from the Medicare
program, and to direct their exclusion from the Medicaid
program, for a minimum period of five years, when such
individuals and entities have been "convicted" of a
criminal offense "related to the delivery of an item or
service" under the Medicare or Medicaid programs within
the meaning of section 1128(a)(1) of the Act.

For the reasons expressed in my Decision and Order in the
case of Charles W. Wheeler, Petitioner, v. The Inspector
General, Docket No. C-61, decided June 8, 1989, I hereby
adopt the reasoning set forth therein as being equally
applicable to this Petitioner.

CONCLUSION

Based on the law and undisputed material facts in the
record of this case, I conclude that the I.G. properly
excluded the Petitioner from the Medicare program, and
directed her exclusion from State health care programs,
for the minimum mandatory period of five years.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
